Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/658,026 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation, “wherein the first electrical signal causes a piezoelectric material of the at least one piezoelectric actuator to expand in a first direction in parallel with the first axis”, as claimed in the instant application is the inherent post result of the piezoelectric actuator in the copending claims.  For example, the piezoelectric actuator in copending claim 1 is intended to generate a structural expansion in a direction parallel to an axis when a voltage is applied to the actuator.  Thus, it would have been obvious to one of ordinary skill in the art to recognize that piezoelectric actuator inherently includes the structural expansion limitation as claimed. 
As to claims 2-4, it would have been obvious to recognize that the piezoelectric actuator in copending claim 1 bends the structure in two orthogonal directions and the piezoelectric materials are either bimorph or unimorph piezoelectric.  Thus, the limitations in these claims are inherent part of the piezoelectric actuator in copending claim 1.  It would have been obvious to one of ordinary skill in the art to derive the claimed invention just based on the content of copending claim 1.  
Claim 5 is met by copending claim 2.
Claim 6 is met by copending claim 3.
Claim 7 is met by copending claim 4.
Claim 8 is met by copending claim 5.
Claim 9 is met by copending claims 11 and 12.
Claim 10 is met by copending claim 6.
Claim 11 is met by copending claim 7.
Claim 12 is met by copending claim 11.
Claims 13-16 are met by copending claims 13 to 16, plus the reasoning for claim 1 as set forth above.
Claims 17-20 are met by copending claims 17-20, plus the reasoning for claim 1 as set forth above.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naono (2015/0198801).
 	Regarding claim 1, Naono discloses a micromachined mirror assembly for controlling directions of optical signals in an optical sensing system, the micromachined mirror assembly comprising: 
a micro mirror (12c) suspended over a substrate (30) by at least one beam (18B, 20B) mechanically coupled to the micro mirror; and 
at least one piezoelectric actuator (14, 16, 18, 20) mechanically coupled to the at least one beam and configured to drive the micro mirror via the at least one beam, wherein the at least one piezoelectric actuator is configured to drive the micro mirror to tilt around a first axis (22) based on a first electrical signal applied to the at least one piezoelectric actuator, wherein the first electrical signal causes a piezoelectric material of the at least one piezoelectric actuator to expand in a first direction in parallel with the first axis (see Fig. 4).  
	Regarding claim 2, Naono discloses the piezoelectric actuator bends in a second direction perpendicular to the first direction (note Fig. 3).
	Regarding claim 3, Naono discloses the first electrical signal causes an electrical field in the piezoelectric material perpendicular to the first direction (note Fig. 3).
	Regarding claim 4, Naono discloses the at least one piezoelectric actuator is at least one of a unimorph piezoelectric actuator or a bimorph piezoelectric actuator (par. 91).
	Regarding claim 5, Naono discloses the at least one beam comprises a first beam (18B) and a second beam (20B), the first beam being mechanically coupled to one side of the micro mirror (12A) and the second beam being mechanically coupled to an opposite side of the micro mirror (12B), and the at least one piezoelectric actuator (14, 16) is mechanically coupled to the first and second beams.
	Regarding claim 6, Naono discloses the at least one piezoelectric actuator comprises a first piezoelectric actuator and a second piezoelectric actuator, the first piezoelectric actuator is configured to receive the first electrical signal, and the second piezoelectric actuator is configured to receive a second electrical signal, wherein the first and second electrical signals have a same frequency (note par. 77, 78, and 95).
	Regarding claim 7, Naono discloses the frequency of the first or second electrical signal is equal to a resonant frequency of the micro mirror (note par. 77, 78, and 95).
	Regarding claim 8, Naono discloses the first and second electrical signals are different in at least one of amplitude or phase (par. 106-107).
	Regarding claim 9, Naono discloses the first and second piezoelectric actuators bend in different directions caused by the first and second electrical signals (note the compression and stretch of parts 20 and 18 as illustrated in Fig. 4).
	Regarding claim 10, Naono discloses the at least one piezoelectric actuator is rigidly coupled to at least one anchor (18A, 20A), the at least one anchor is mechanically coupled to the at least one beam (14B, 16B), and the at least one piezoelectric actuator (14, 16) is configured to drive the micro mirror by causing a displacement of the at least one anchor based on the first electrical signal (see Fig. 4).
	Regarding claim 11, Naono discloses the at least one piezoelectric actuator and the at least one anchor are both disposed on the substrate (30).
	Regarding claims 13-16, see the similar rejections as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naono (2015/0198801) in view of da Silva et al. (2012/0236379).
 	Regarding claim 12, Naono does not disclose the second set of piezoelectric actuators are configured to drive the micro mirror to tilt around a second axis as claimed.  Da Silva teaches a second set of actuators to drive the micro mirror to tilt around a second axis (322 and 324, or 326 and 328).  By using second set of actuators, a two dimensional space can be scanned by using only one mirror scanner.  This greatly reduces the physical size of the scanning system if a two dimensional space is needed to be scanned.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include da Silva into Naono so that a two dimensional space could be scanned.   
	Regarding claims 17-20, Naono discloses all the features of the instant invention except the transmitter configured to emit optical signals in a plurality of directions and the receiver configured to detect reflected optical signals as claimed.  Da Silva teaches a transmitter (120) and receiver (160).  Since Naono can be used as an optical deflector for any scanning device (par. 3 and 5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include da Silva into Naono so that Naono could be used to carry out laser detection and ranging operation as in da Silva.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422